John Sherwood was convicted in the county court of Payne county on an information charging him with unlawfully conveying certain whisky from a place unknown in Payne county to another place in said county, to wit, a point on the public highway in the southwestern part of the city of Cushing. The petition in error recites that judgment was rendered against the plaintiff in error on the 25th day of February, 1918, and there is a recital in the minutes of the clerk of the trial court to the effect that the court ordered that the defendant be confined in the county jail for a period of 60 days and that he pay a fine of $100 and costs. The appeal is by transcript of the record, and the record before us contains no copy of any judgment as rendered in the court below from which an appeal could be taken. This court has repeatedly held:
"When an appeal is taken from an alleged judgment of conviction, and the transcript of the record or case-made contains no copy of the judgment of conviction, such record or case-made presents no question to this court for its determination, and the appeal will be dismissed for want of jurisdiction." Harjo v. State, 14 Okla. Cr. 187, 169 P. 659; Lloyd v. State, 12 Okla. Cr. 82, 151 P. 1190; Fowler v. State,11 Okla. Cr. 157, 143 P. 658; Dansby v. State, 7 Okla. Cr. 496,124 P. 328; Allen v. State, 6 Okla. Cr. 665, 118 P. 1102; Bradford v. State, 3 Okla. Cr. 367, 106 P. 535; McLellan v. State, 2 Okla. Cr. 633, 103 P. 876.
For the reason that the transcript does not contain a copy of the judgment appealed from, we are of opinion that this court is without jurisdiction to consider the appeal, and for such reason the appeal is dismissed.